Citation Nr: 1826665	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-39 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and an adjustment disorder with anxiety (acquired psychiatric disability).

3.  Entitlement to a total disability rating based on an individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran initially filed a claim for service connection for PTSD.  However, since the evidence of record reflects that the Veteran has been diagnosed with other mental disabilities, this issue has now been recharacterized as a claim for service connection for an acquired psychiatric disability, to include PTSD and an adjustment disorder with anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 - 6 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The issue of entitlement to a TDIU has been raised by the record in an April 2014 Application for Increased Compensation Based on Unemployability (TDIU Application) form, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  In a May 2008 decision, the RO denied service connection for PTSD.  The Veteran did not appeal that decision or otherwise supply new and material evidence in the one year period following that decision.  As such, it is final.  The additional evidence received since the last final May 2008 decision includes a diagnosis of a psychiatric disability, which raises a reasonable possibility of substantiating the service connection claim for a psychiatric disability.

2.  While the Veteran has a current diagnosis of an adjustment disorder with anxiety, it is not related to his active service.


CONCLUSIONS OF LAW

1.  Evidence received since the last May 2008 Board decision is new and material and the service connection claim for an acquired psychiatric disability is reopened.  38 U.S.C. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

2.  The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence to Reopen a Service Connection Claim for an Acquired Psychiatric Disability 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last, final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 510 - 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim for service connection for PTSD was previously denied in a May 2008 rating decision because the Veteran did not have a confirmed diagnosis of a mental disorder, namely PTSD, and that available evidence was insufficient to confirm that he actually engaged in combat or was exposed to a qualifying stressor.  After this rating decision, the Veteran did not perfect an appeal of this decision within one year or otherwise supply additional relevant evidence; therefore, the May 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The Board acknowledges that since the last, final May 2008 rating decision, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

Furthermore, evidence received since the May 2008 decision includes a diagnosis of a mental disorder, namely, an adjustment disorder with anxiety, in a March 2015 VA examination report.  This evidence is "new" because it is a medical opinion that had not been previously submitted and considered by VA.  The evidence is "material" because it serves as evidence of a diagnosis of a mental disability that may be possibly correlated with an in-service injury, event or illness. 

The Board recognizes that this additional piece of evidence is presumed to be credible for the purpose of reopening the claim.  Justus, 3 Vet. App. at 512 - 513.  Therefore, this additional piece of evidence, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  Thus, as new and material evidence has now been received, the service connection claim for an acquired psychiatric disability is reopened.

Service connection for an Acquired Psychiatric Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

The Veteran asserts that his VA treatment records indicate that that he is diagnosed with mental disorders, other than PTSD, which are related to his active service.  See October 2015 Appellate Brief.

Although November 2011 and March 2015 VA examination reports reflect that the Veteran does not have a diagnosis of PTSD, the March 2015 VA examination report reflects that the Veteran has a mental diagnosis of an adjustment disorder with anxiety.  See March 2015 VA examination.  The VA examiner explained that the Veteran did not meet the criteria for PTSD criteria or other psychiatric conditions based on his fear of hostile enemy action.  Id.  The VA examiner further indicated that the Veteran did not report any traumatic event or stressor that occurred during his military service, thereby failing to meet Criterion-A requirement for trauma stressor.  Id.  He also noted that the Veteran did not report any fear of hostile enemy action during his military, and that the Veteran acknowledged that he was never in combat, but rather, the Veteran articulated that he didn't know how being in Vietnam was traumatizing to him, but it was "just the idea of being over there."  Id.

The VA examiner noted some discrepancies between the Veteran's reported symptoms in his treatment records versus VA examinations, indicating, for example, that the Veteran reported nightmares and irritability, but did not describe any of the nightmares reported in his July 2014 psychotherapy note.  Id.  The VA examiner further indicated that at this VA examination, the Veteran reported nightmares but was unable to recall what they were about.  Id.  As another example, the VA examiner explained that at this VA examination, the Veteran reported becoming emotionally upset when something reminded him of the military service, but he was unable to provide any examples of things that reminded him and caused him to become upset.  Id.

The VA examiner opined that his adjustment disorder is less likely than not related to his military service.  Id.  As the rationale for his opinion, the VA examiner explained that the Veteran reported some anxiety regarding his wife's poor health, he was taking medication for anxiety, and that he had to quit working due to other medical problems, thereby reducing any probability that there is a nexus between his decision to stop working and his military service.  Id.  He further explained that the Veteran denied any impairment in social functioning, indicating that he generally gets along with others and has a good social support system.  Id.  The VA examiner further explained that his treatment records reflect that his interactions with his therapist have focused on anxiety related to his wife's medical problems, financial stress and problems with his son.  Id.  Additionally, the VA examiner indicated that at this VA examination, the Veteran similarly stated that he worried a lot about his wife's health, as she has several serious medical problems, including cancer and heart disease; and that for these reasons, he found the Veteran's condition to be less likely than not related to any fear of hostile enemy action in Vietnam.

The Veteran asserts that a VA examiner failed to discuss whether any of the Veteran's service-connected physical ailments were associated with the development of the diagnosed mental health problems,  See October 2015 Appellate Brief.  However, the Board notes that there was nothing of record to remotely suggest that any of his service-connected disabilities were associated with his acquired psychiatric disability.  Rather, the March 2015 VA examiner specifically identifies the cause of his adjustment disorder, as noted above, which were not related to his service-connected disabilities.  

After a review of all pertinent evidence of record, the Board finds that the March 2015 VA examination is the most probative evidence of record.  The VA examiner provides a clear, detailed rationale for his opinion, which accounts for the Veteran's in-service and post-service medical history, as well as lay statements from the Veteran; and additionally, an alternative cause for the Veteran's acquired psychiatric disability.  There is no probative evidence to the contrary.  Therefore, the preponderance of the evidence is against this claim for service connection and the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).




ORDER

New and material evidence has been submitted and to this limited extent the claim to reopen the service connection claim for an acquired psychiatric disability is granted.

Service connection for an acquired psychiatric disability is denied.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


